Title: From Alexander Hamilton to Welcome Arnold, 22 July 1791
From: Hamilton, Alexander
To: Arnold, Welcome



New York, July 22. 1791
Sir

I have before me your letter of the 15 instant, which first apprised me of any controversy between the Collector and yourself, about the validity of any part of the demand on you.
From the simple statement of the fact to me, I had been led to conclude that there had been a delay of payment of an acknowleged and undisputed debt, and as I had understood that your situation precluded the supposition of want of resource, I was left to suppose, that there was a voluntary delinquency, on some mere motive of convenience. Hence the instructions I gave.
Being now informed that there is a controverted demand, I write to the Collector of Providence to suspend, if not too late, the notifications he was directed to give, and to state particularly to me the circumstances. I shall be glad also to receive them from you; as it is my earnest wish to see the laws executed with equity and moderation, as well as exactness.
I am Sir with all due consideration   Your obedient servt.
Alexander Hamilton
Welcome Arnold Esquire

